EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendments to the Claims:

18.  (Currently Amended)	The non-transitory computer readable storage medium of claim 15, wherein the MPM index information represents a 0th MPM candidate, a 1st MPM candidate, a 2nd MPM candidate, a 3rd MPM candidate, or a 4th MPM candidate which is comprised in the MPM candidates other than the planar mode among the MPM candidates for the current block, and wherein based on a case where an intra prediction mode of a left neighboring block of the current block and an intra prediction mode of a top neighboring block of the current block are the same and the intra prediction mode of the left neighboring block is larger than an intra DC mode, an intra prediction mode for the 0th MPM candidate is the intra prediction mode of the left neighboring block of the current block, an intra prediction mode for the 1st MPM candidate is 2+((the intra prediction mode of the left neighboring block of the current block+61)%64), and an intra prediction mode for the 2nd MPM candidate is 2+((the intra prediction mode of the left neighboring block of the current block-1)%64).


20.  (Currently Amended)	The non-transitory computer readable storage medium of claim 15, wherein the MPM index information is based on a truncated rice (TR) binarization process, and cMax representing a maximum value of the MPM index information is equal to 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485            

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
February 11, 2021